                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

CHRISTOPHER DWAYNE MARTIN                                         CIVIL ACTION
a/k/a MARTIN EL BEY

VERSUS                                                            NO. 18-12824

STATE OF LOUISIANA’S                                              SECTION: “J”(1)
OFFICIALS OF NEW ORLEANS, ET
AL.


                                     ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc. 6),

and the objection to the Magistrate Judge’s Report and Recommendation (Rec. Doc.

7), hereby approves the Report and Recommendation of the United States Magistrate

Judge and adopts it as its opinion in this matter. Accordingly,

      IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITH

PREJUDICE as frivolous.

      New Orleans, Louisiana, this 20th day of February, 2019.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE
